Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 14, in the reply filed on January 10, 2021 is acknowledged.  The traversal is on the grounds that the recited T cell receptors (TCR) and related methods for using the TCRs in the treatment of cancer do make a contribution over Ozawa (BBRC, 367(4), 820-825, 2008 cited in IDS).  This is not found persuasive for reasons stated in the previous Restriction Requirement, mailed November 18, 2020. Since the Office does not have a laboratory to test the reference molecule in Ozawa, it is Applicant’s burden to show that the prior art molecule does not possess the claimed qualities recited in claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-13 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-10 and 14 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on April 8, 2016. It is noted, however, that applicant has not filed a certified copy of the 1606172.3 application as required by 37 CFR 1.55.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). The sequences in question are VSPFSN, LTIMTF, LTRMTF, and CVVSGGTDSWGKLQF (claim 8 and specification para. 0027 and 0107), and KGHDR, KGRDR, SFDVK, CATSGQGAYNEQFF, CATSGQGAYREQFF, and CATSGQGAYKEQFF (claim 10 and specification para. 0028 and 0107).

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Alternatively, Applicant is invited to amend the specification and claims 8 and 10 in order to refer to the above sequences by their position in the existing parent sequence (e.g., “amino acid residues 28-33 of SEQ ID NO: 3 is VSPFSN” OR “amino acid residues 28-33 of SEQ ID NO: 3 

Specification
The disclosure is objected to because of the following informalities: there appear to be typographical errors in paragraphs 0022 and 0027. 
In paragraph 0022, SEQ ID NO: 2 is referred to as an alpha chain extracellular domain (TRAV10 + TRAC), and SEQ ID NO: 3 is referred to as a beta chain extracellular domain (TRBV24-1 + TRBC-2). These definitions are inconsistent with other uses of these sequences, for example, on page 33, where SEQ ID NO: 2 is referred to as “MAGE A4 epitope”. It is unclear what the intended sequences are TRAV10, TRAC, TRBV24-1, and TRBC-2 are intended to be.
. 
Appropriate correction is required.


Claim Objections
Claim 4 is objected to because of the following informalities: the abbreviation “PK” is not defined in the specification, and it is not clear what this abbreviation refers to.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), "[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A "representative number of species" means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.").  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 ("[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.").  A chimeric antibody shares the full heavy and light chain variable 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).

In the instant case, the specification discloses a specific T cell receptor (TCR) having the property of binding to GVYDGEEHSV (SEQ ID No: 1) in complex with HLA-A*0201.  However, the claims broadly encompass any TCR with the above function.  The present claims attempt to claim every TCR with said respective functions, wherein the instant specification does not describe representative examples to support the full scope of the claims. In contrast to Applicant's disclosure of the specific TCRs described in paragraph 0077 of the specification, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the claimed TCR
A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Here, the claims are directed to a genus of antigen-binding molecules are defined by their desired binding to an antigen and function of such binding. It is well-known in the art that TCRs have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
With respect to the percent identity language of claims 5-10, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete alpha and beta chain variable regions of a given T-cell receptor (TCR), each of which consists of three complementarity determining regions (CDRs), which provide the majority of the contact residues for the binding of the TCR to its target epitope. The amino acid sequences and conformations of each of the CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent molecule. It is expected that all of the alpha and beta chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of CDRs is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the alpha and beta chain variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced, for example, by Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979). Rudikoff teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Given the well-known high level of polymorphism of TCRs, the skilled artisan would not have been in possession of the vast repertoire of molecules encompassed by the claimed 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no indication as to whether the individual clauses (i) through (vi) are to be joined with an inclusive “and” or an alternative “or”. Appropriate clarification is requested.
For the purpose of claim construction, the above claims are being examined assuming that the clauses are connected by an alternative “or”, so that any prior art which reads on any one of the six clauses reads on the above claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. patent 7,666,604 (Jakobsen et al.).
Jakobsen teaches a T cell receptor identified as SEQ ID NO: 27, with homology to Applicant’s SEQ ID NO: 3 as follows:

    PNG
    media_image1.png
    182
    586
    media_image1.png
    Greyscale

Jakobsen teaches that TCRs mediate the recognition of specific major histocompatibility complex (MHC) (col. 1, lines 17-20). Therefore, having met the sequence identity requirement of the claimed TCR alpha chain, it would form complex with HLA-A*0201 of SEQ ID NO: 1 with a dissociation constant of from about 0.05 pM to about 20.0 pM when measured with surface plasmon resonance at 25°C and at a pH between 7.1 and 7.5 using a soluble form of the TCR, and has at least a ten-fold selectivity of binding to SEQ ID NO:1 in complex with HLA-A*0201 over binding to GVYDGREHTV (SEQ ID NO: 2) in complex with HLA-A*0201 wherein the TCR comprises a TCR alpha chain variable domain and a TCR beta chain variable domain, and wherein the TCR variable domains form contacts with at least residues V2, Y3 and In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
Since the Office does not have a laboratory to test the reference antibody, it is Applicant’s burden to show that the prior art TCR does not bind to SEQ ID NO: 1 of the present invention.
As the prior art teaches a TCR, it would also have the variable and constant regions of claim 2 for the above reason.
	Jakobsen further teaches conjugation of the TCR with a detectable label (col. 11, lines 51-53). Jakobsen further teaches that the above TCR may be used as part of a pharmaceutical formulation with an acceptable carrier (col. 12, lines 17-19 and col. 13, lines 54-64). 

Claims 1-2, 9-10, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent 10,117,918 (Sahin et al.).
Sahin teaches a T cell receptor identified as SEQ ID NO: 69, with homology to Applicant’s SEQ ID NO: 4 as follows:

    PNG
    media_image2.png
    247
    593
    media_image2.png
    Greyscale

In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
Since the Office does not have a laboratory to test the reference antibody, it is Applicant’s burden to show that the prior art TCR does not bind to SEQ ID NO: 1 of the present invention.
As the prior art teaches a TCR, it would also have the variable and constant regions of claim 2 for the above reason.
Sahin further teaches that the above TCR may be used as part of a pharmaceutical formulation with an acceptable carrier (col. 10, lines 40-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobsen as applied to claim 1 above, and further in view of Aggen et al. (Gene Ther. 2012 Apr; 19(4): 365–3740).
As stated above, Jakobsen teaches all of the limitations of claim 1. However, does not teach a TCR in single chain format.
Aggen teaches that TCRs may be expressed as a single chain by linking together the variable regions of the alpha and beta chains with a short linker sequence between them (Figure 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Aggen to the TCR sequences of Jakobsen to arrive at the claimed invention. As Aggen teaches, single chain TCRs were well-known in the art, and their use overcomes known problems associated with the transduction of an exogenous T-cell receptor into a patient. A person skilled in the art would therefore be motivated to use this technique to solve the same problem when applied to the known TCR sequence taught by Jakobsen. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Claim 3 is therefore prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claims 1-4 and 14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 and 14 of copending Application No. 16/154,161 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-4 and 14 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 and 14 of copending Application No. 16/154,270 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-10 of copending Application No. 16/154,161 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to identical subject matter.


Claims 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-10 of copending Application No. 16/154,270 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to identical subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant appears to have filed multiple applications with claims directed to similar subject matter. Applicant is invited to disclose all related applications with similar subject matter. See 37 C.F.R. 1.56 and MPEP section 2001.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
 
/SHARON X WEN/Primary Examiner, Art Unit 1644